Citation Nr: 0937613	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  08-00 302	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to service connection for residuals of a 
right tibial osteoid osteoma.

2.  Entitlement to service connection for a right ankle 
disability.

3.  Entitlement to service connection for arthritis of the 
right knee.

4.  Entitlement to service connection for arthritis of the 
left knee and left ankle.

5.  Entitlement to service connection for osteomyelitis.

6.  Entitlement to service connection for bilateral hearing 
loss.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to an initial compensable rating for a scar 
due to excision of a right tibial osteoid osteoma.

REPRESENTATION

Veteran represented by:	Darla J. Lilley, Attorney at 
law
ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1953 to October 1955.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in September 2007, of a 
Department of Veterans' Affairs (VA), Regional Office (RO).

The Veteran originally filed claims of service connection for 
impairment to the right tibia and ankylosis of the right 
ankle as secondary to the right tibia disability.  A VA 
examiner in 2007 addressed the right tibia and right ankle 
conditions as separate disabilities, and provided different 
opinions regarding the etiology of the disabilities.  Hence 
the issues are as styled on the title page.

In statements in 2007 and in 2009, the Veteran's attorney 
raised the claim of service connection for a psychiatric 
disorder and the claim for a total disability rating for 
compensation based on individual unemployability, which are 
referred to the RO for appropriate action.  

The claim of service connection for a right ankle disability 
other than the tibial disability, arthritis of the right 
knee, arthritis of the left knee and left ankle, 
osteomyelitis, bilateral hearing loss and tinnitus, as well 
as the claim for an initial compensable rating for a scar are 
REMANDED to the RO.




FINDING OF FACT

The residuals of a right tibial osteoid osteoma had onset in 
service.


CONCLUSION OF LAW

The residuals of a right tibial osteoid osteoma were incurred 
in service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2008).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

In light of the favorable disposition, that is, the grant of 
service connection for the residuals of a right tibial 
osteoid osteoma, the only matter resolved in this decision, 
further discussion here of compliance with the VCAA is not 
necessary


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background
 
The service treatment records show that in April 1954 the 
Veteran had an osteoid osteoma for the right tibia surgically 
removed.  The surgically site was medial to the crest of the 
proximal tibia and a 6 cm. incision was made.  In July 1954, 
he developed a stress fracture at the excisional site in the 
upper 1/3 of the tibia.  He subsequently developed chronic 
pain in the area of the proximal medial tibia.  On separation 
from service, the examiner noted osteoma of the right leg.

After service, private medical records show that the Veteran 
was injured during an industrial accident in 1971 when he 
fell off a bridge.  He sustained multiple fractures, 
including a fractured spine, an explosion fracture of the 
right ankle, and a closed comminuted fracture of the right 
fibula and tibula for which he underwent several open 
reduction and internal fixation procedures, as well as a 
right ankle fusion.  

On VA examination in June and in August 2007, the VA examiner 
expressed the opinion that it was more likely than not that 
the Veteran's right proximal medial tibial symptoms were 
related to the surgical removal of an osteoid osteoma in 
service.  The VA examiner explained that in July 1954, 
following the Veteran's surgery in April 1954, the Veteran 
developed stress fracture of the proximal tibia through the 
excision site, which was more than likely a complication of 
the procedure.  The examiner noted that a few weeks after 
resuming full duty the Veteran developed chronic pain in the 
area of the proximal medial tibia and was subsequently 
medically discharged as a result of the condition.   

Principles of Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131. 

Service connection may be granted for any disease first 
diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Analysis

The service treatment records show that in April 1954 the 
Veteran had an osteoid osteoma of the right tibia surgically 
removed and later he developed a stress fracture at the 
surgical site and chronic pain. 



The remaining question is whether there is evidence of 
current disability, resulting from the surgical removal of 
the bone tumor and the stress fracture.  

The competent evidence of record addressing the question is 
the opinion of a VA examiner who stated that it was more 
likely than not that the Veteran's right proximal medial 
tibial symptoms were related to the surgical removal of the 
osteoma in April 1954.  The examiner explained that in July 
1954, following the Veteran's surgery in April 1954, the 
Veteran developed a stress fracture of the proximal tibia 
through the excisional site, which was more than likely a 
complication of the surgery.  The examiner noted that a few 
weeks after resuming full duty the Veteran developed chronic 
pain condition in the area of the proximal medial tibia.  
There is no competent evidence that contradicts this opinion.  

As service connection may be granted for any disease first 
diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes a 
link to service, and as the competent evidence of record 
favors the claim, service connection residuals of a right 
tibial osteoid osteoma is established under 38 C.F.R. 
§ 3.303(d).  


ORDER

Service connection for residuals of a right tibial osteoid 
osteoma is granted. 


REMAND

With respect to the remaining claims of service connection 
for a right ankle disability, arthritis of the right knee, 
arthritis of the left knee and left ankle, osteomyelitis, 
bilateral hearing loss and tinnitus, as well as the claim for 
increase for the surgical scar, in statements in May and in 
October 2008, the Veteran identified additional VA records 
relevant to the claims.  As the records have not been 
associated with the claims file, under the duty to assist, 38 
C.F.R. § 3.159(c), further evidentiary development is needed 
before deciding the claims.

Also, the grant of service connection for the underlying 
residuals of a right tibial osteoid osteoma raises the 
question of secondary service connection to include 
aggravation for the right ankle disability, arthritis of the 
right knee, arthritis of the left knee and left ankle, and 
osteomyelitis, as argued by the Veteran's attorney. 

On the claims of service connection for hearing loss and 
tinnitus and on the claim for increase for the scar, a 
decision is deferred until the development under the duty to 
assist has been completed.

Accordingly, the case is REMANDED for the following action:

1. Obtain records from the Dallas, 
Texas, VA Medical Center since May 
2007.  

2. After the above is completed, if 
necessary, under the duty to assist, 
obtain a VA medical examination or 
medical opinion before deciding the 
claims of secondary service connection.  
Then adjudicate the claims.  If any 
benefit sought remains denied furnish 
the Veteran and his attorney a 
supplemental statement of the case and 
return the case to the Board

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


